Citation Nr: 1812867	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-41 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a service connection claim for a right foot disorder.

2.  Entitlement to service connection for a bilateral foot disorder, to include osteoarthritis and pes planus as secondary to a service-connected disability.

3.  Entitlement to service connection for a skin disorder, to include tinea versicolor.

4.  Entitlement to a rating in excess of 60 percent for the residuals of a right total knee replacement.

5.  Entitlement to a rating in excess of 20 percent for the residuals of a right tibia shaft fracture with ankle impairment and osteopenia.

6.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis with patellofemoral pain syndrome.

7.  Entitlement to a compensable rating for surgical scars to the right knee and right ankle.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2013 and September 2013 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2013 rating decision granted service connection for a left knee disability and the remaining issues on appeal, including the initial award of a separate rating for scars, were addressed in the September 2013 rating decision.  VA records show the Veteran withdrew his request for a Board hearing in February 2018.

Although the RO adjudicated the issue of entitlement to service connection for bilateral pes planus on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  VA records show service connection was previously denied for a right foot disorder in an unappealed July 2005 rating decision.  For this reason, the Board has included an issue on the title page as to whether new and material evidence has been submitted to reopen the right foot disorder claim for service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a bilateral foot disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied entitlement to service connection for a right foot disorder.

2.  Evidence added to the record since the July 2005 rating decision raises a reasonable possibility of substantiating the service connection claim.

3.  The evidence demonstrates that the Veteran's residuals of a right total knee replacement are manifested by chronic residuals consisting of severe painful motion or weakness.

4.  The evidence demonstrates that the Veteran's residuals of a right tibia shaft fracture with ankle impairment and osteopenia are no more than moderately disabling.

5.  The evidence demonstrates that the Veteran's service-connected left knee osteoarthritis with patellofemoral pain syndrome is manifested by no more than leg flexion limited to 45 degrees due to pain and dysfunction without evidence of recurrent subluxation or lateral instability.

6.  The evidence demonstrates that the Veteran's surgical scars to the right knee and right ankle are manifested by two linear scars that are not painful or unstable.

7.  The Veteran's service-connected disabilities since September 10, 2010, have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision which denied entitlement to service connection for a right foot disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence was obtained, and the claim for entitlement to service connection for a right foot disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 60 percent for the residuals of a right total knee replacement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2017).

4.  The criteria for a rating in excess of 20 percent for the residuals of a right tibia shaft fracture with ankle impairment and osteopenia have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

5.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis with patellofemoral pain syndrome have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

6.  The criteria for a compensable rating for surgical scars to the right knee and right ankle have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

7.  The criteria for a TDIU effective from September 10, 2010, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A July 2005 rating decision denied entitlement to service connection for a right foot disorder.  The RO determined that there was no evidence of a right foot condition in service or for many years thereafter, and that there was an absence of evidence relating the Veteran's right foot disorder to active service or a service-connected disability. The Veteran was notified of the decision and his appellate rights, but did not appeal.  No new and material evidence was received within a year of the decision, which would have triggered a review of the claim.  Accordingly, the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.1100 (2017).  

The Board finds that the evidence received since the July 2005 rating decision raises a reasonable possibility of substantiating the service connection claim.  The evidence includes VA medical reports not previously of record.  An October 2011 examination report noted a diagnosis of osteoarthritis of the feet with plantar fasciitis associated with an "old avulsion fracture".  The Board finds this newly obtained evidence is pertinent to the Veteran's claim and the claim is reopened.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating for one year after implantation of the prosthesis.  The 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Following the one year period, the residuals of a knee replacement are rated 60 percent rating where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a ( 2017).  

Diagnostic Codes 5256 applies to ankylosis of the knee, and provides a 40 percent rating for extremely unfavorable ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion between 20 degrees and 45 degrees; and, a maximum 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability. 

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  

Diagnostic Code 5262 provides a 40 percent rating for impairment of the tibia and fibula with nonunion, loose motion, and requiring a brace; 30 percent with malunion and marked knee or ankle disability; 20 percent with malunion and moderate knee or ankle disability; and 10 percent with malunion and slight knee or ankle disability.  

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263).  See VAOPGCPREC 9-2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).  Additionally, VA General Counsel has held that a veteran who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under diagnostic codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98, (1998).  VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Moreover, an evaluation of a knee disability under diagnostic codes 5260 or 5261 does not preclude a separate evaluation under diagnostic codes 5257, 5258, or 5259.  See Lyles v. Shulkin, No. 16-0994, --- Vet. App. ---, 2017 U.S. App. Vet. Claims LEXIS 1704, at *7 (Nov. 29, 2017).

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed. 38 C.F.R. § 4.68.  Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a , Diagnostic Codes 5160-5173.  Diagnostic Code 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended.  Diagnostic Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action.  For a rating higher than 60 percent, there must be amputation up to the upper third of the thigh. 38 C.F.R. § 4.71a , Diagnostic Code 5161.  Such is not the case in the present appeal.  Thus, while a higher percentage rating for the right lower extremity could be assigned in theory, the amputation rule precludes the receipt of compensation in excess of 60 percent for a disability of the knee.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (an adequate orthopedic examination should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary).

VA regulations provide that scars, other (including linear scars), and other effects of scars are to be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).  Diagnostic Codes 7800, 7801, 7802 address scars to the head, face, or neck; scars that are deep and nonlinear; and superficial and nonlinear, respectively.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 ( 2017).

In statements in support of his appeal the Veteran asserted, in essence, that his service-connected left and right knee, right lower extremity and ankle, and right knee and ankle scar disabilities are more severely disabling than reflected by the presently assigned evaluations.  An August 2011 Board decision denying entitlement to a rating in excess of 60 percent for the residuals of a right total knee replacement and a rating in excess of 20 percent for the residuals of a right tibia shaft fracture with ankle impairment is final.  Those ratings were effective from September 10, 2010.  The decision also remanded the TDIU issue for appropriate development and adjudication.  The Veteran's September 2011 TDIU application was accepted as increased rating claims for his service-connected disabilities.

The pertinent medical evidence includes service treatment records dated in May 1954 noting the Veteran sustained a comminuted fracture of the lower third of the right tibia and the upper third of the right fibula.  VA treatment records note complaints of knee and ankle pain.

On VA examination in September 2010 the Veteran reported right knee symptoms including giving way, pain, stiffness, weakness, and decreased speed of joint motion.  He denied instability, episodes of dislocation or subluxation, and locking in the knee.  He reported symptoms of inflammation, swelling and tenderness, and flare-ups of joint disease that were severe every three to four months lasting from one to two weeks.  A precipitating factor for flare-ups was excess activity with weight bearing.  He reported right ankle symptoms including giving way, pain, stiffness, weakness, and decreased speed of joint motion.  He denied instability, episodes of dislocation or subluxation, and locking in the ankle.  He reported symptoms of inflammation, swelling and tenderness, and flare-ups of joint disease that were severe every one to two months lasting from one to two days.  He stated he unable to stand for more than a few minutes and unable to walk more than few yards.  He used a cane for ambulation.  He reported he had retired from his employment as a palletizer in 1994 due to his right knee disability.

Physical examination revealed that the Veteran's gait was antalgic and his right knee had tenderness and abnormal motion.  There were no crepitus, masses, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  The scar over the anterior right knee was well-healed.  Physical examination of the right ankle revealed tenderness, weakness, and abnormal motion.  There was no instability or tendon abnormality.  There was mild varus.  Range of motion testing of the right knee revealed motion from -20 to 80 degrees (i.e., extension was limited by 20 degrees), there was objective evidence of pain following repetitive motion, but no additional limitations after three repetition of range of motion.  Right ankle range of motion testing revealed dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 20 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no ankle joint ankylosis.  X-rays of the right knee and ankle were considered unremarkable (minimal degenerative changes were noted in the right foot).  The examiner noted that the Veteran's disabilities significantly affected his daily living to include his occupation.  The right knee disability was noted to manifest severe painful motion and/or weakness and the occupational impairment included decreased mobility, weakness, or fatigue pain resulting in work problem and increased absenteeism.  

On VA examination in October 2011 the Veteran reported knee and ankle symptoms including weakness, stiffness, swelling, heat, redness, giving way, fatigability, tenderness, and pain.  He denied lack of endurance, locking, deformity, effusion, subluxation, and dislocation.  There were flare-ups as often as three times per month lasting for two weeks.  He complained of difficulty with standing and walking.  The examiner noted the Veteran had an abnormal gait that was due to old age and Parkinson's disease.  It was noted he used a cane.  Leg length from the anterior superior iliac spine to the medial malleolus was 87 centimeter (cm) on the right and 87 cm on the left.  There was tenderness to the right and left knees with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or subluxation.  There was crepitus, bilaterally, but no genu recurvatum, locking pain, or ankylosis.

Range of motion testing of the right knee revealed flexion to 60 degrees and extension to 0 degrees, there was no additional limitation of motion upon repetitive-use testing.  Left knee flexion was to 140 degrees and extension was to 0 degrees.  On the right the joint function was additionally limited by pain after repetitive use, but no by fatigue, weakness, lack of endurance, or incoordination.  Stability testing, bilaterally, was within normal limits.  An examination of the right ankle revealed no sign of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion studies revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no additional limitation of motion upon repetitive-use testing and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays revealed no evidence of malunion.  The examiner found that the effects of these disorders on the Veteran's usual occupation was a partial impairment to the  physical activities of employment.

A July 2012 VA aid and attendance examination report noted the Veteran had lower extremity limitation of motion, including as a result of knee pain.  It was further noted that he had difficulty ambulating for more than 10 minutes.

VA examination in December 2012 included diagnoses of left knee patellofemoral pain syndrome, left knee osteoarthritis, and status post right knee replacement.  Range of motion of the right knee revealed flexion to 80 degrees and extension to 0 degrees with objective evidence of painful motion on extension at 10 degrees.  There was left knee flexion to 125 degrees with painful motion at 85 degrees and extension to 0 degrees with painful motion at 15 degrees.  Post repetitive motion testing flexion was to 80 degrees on the right and 125 degrees on the left and extension was to 0 degrees, bilaterally.  There was functional loss on the left due to pain on movement, but no additional limitation in range of motion following repetitive-use testing.  There was also pain on palpation to the left knee.  Muscle strength and joint stability testing were normal, bilaterally.  There was no evidence of patellar subluxation or dislocation.  It was noted the Veteran used a walker for ambulation.  X-ray studies revealed osteoarthritis to the left knee.  The examiner noted the left knee disability was a partial impairment to the physical aspects of employment, such as running, jumping, and walking long distances.  

VA examination in April 2013 included diagnoses of status post right knee total arthroplasty with intraarticular effusion and normal healed surgical scar, osteoarthritis to the left knee with patellofemoral pain syndrome, and status post fracture distal right tibia with osteopenia (decreased bone density) and normal healed surgical scar.  The Veteran complained of constant daily joint pain and flare-ups of swelling.  Range of motion of the right knee revealed flexion to 40 degrees with objective evidence of pain at 0 degrees and extension to 10 degrees with objective evidence of pain at 0 degrees.  Repetitive motion testing could not be performed on the right due to pain.  There was less movement than normal, weakened movement, pain on movement, swelling, and deformity on the right.  Muscle strength was 4/5.  Joint stability testing revealed 1+ anterior and medial-lateral instability.  It was noted there was no history of recurrent subluxation or lateral instability.  Range of motion of the left knee revealed flexion to 90 degrees with objective evidence of pain at 0 degrees and extension to 0 degrees.  There was no additional loss of function or range of motion after repetitive-use testing.  There was crepitus and pain at rest to the left knee.  Muscle strength was normal without muscle atrophy.  There was no history of recurrent subluxation or lateral instability and no joint instability upon testing.  The examiner noted a 2 cm leg length discrepancy, left shorter than right.  A 23.5 by .6 cm scar to the right knee and 9.5 cm by .3 cm scar to the right anterior ankle.  The scars were linear and not painful or unstable.  The impact of the knee/lower leg conditions on the Veteran's ability to work was noted to be a partial impairment to the physical activities of employment, such as running, jumping, and walking long distances.

VA ankle examination in April 2013 included diagnoses of status post fracture of the right ankle distal right tibia and Achilles tendinitis.  Range of motion studies revealed right ankle plantar flexion to 20 degrees with painful motion at 0 degrees and dorsiflexion to 15 degrees with painful motion at 0 degrees.  Post repetitive-use motion was unchanged.  There was less movement than normal, weakened movement, pain on movement, swelling, and deformity on the right.  Muscle strength was 4/5 on plantar flexion and 5/5 on dorsiflexion.  There was no joint instability or ankylosis.  X-ray studies of the right ankle revealed a small plantar heel spur and early osteopenia to the distal tibia and fibula.

VA knee examination in July 2017 included diagnoses of right total knee replacement with intraarticular effusion and osteoarthritis of left knee with patellofemoral pain syndrome  The Veteran reported his right knee was worse than the left and would swell when he spent more time working on it.  He stated he could not walk without a walker and could not bend down or lift.  Range of motion of the right knee revealed flexion to 110 degrees and extension to 0 degrees.  There was pain noted on examination that did not result in or cause functional loss, but no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness, pain to palpation, or crepitus.  There was no additional loss of function or range of motion after three repetitions of motion.  Muscle strength was normal without muscle atrophy.  There was no history of recurrent subluxation or lateral instability and no joint instability upon testing.  There was a linear 22.5 cm by .4 cm scar to the anterior midline of the right knee that was not painful, unstable, or representative of a total area or 39 square centimeters or more.  

Range of motion of the left knee revealed flexion to 120 degrees and extension to 0 degrees.  There was no pain noted on examination and no evidence of pain with weight bearing.  There was objective evidence of crepitus, but no localized tenderness or pain to palpation.  There was no additional loss of function or range of motion after three repetitions of motion.  Muscle strength was normal without muscle atrophy.  There was no history of recurrent subluxation or lateral instability and no joint instability upon testing.  The examiner noted there was no evidence of pain on passive range of motion testing or when the joints were used in non-weight bearing.  It was further noted that pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, but that it was not possible to describe any additional limitations in terms of degrees of range of motion lost as it would require pure speculation to explain it.  

VA ankle examination in July 2017 included a diagnosis of right ankle impairment associated with a right tibial shaft fracture.  The Veteran reported that his ankle disability had slowly worsened over time and that his pain symptoms flared-up when he walked too much.  Range of motion studies revealed dorsiflexion to 10 degrees and plantar flexion to 15 degrees.  There was no pain noted on motion and no evidence of pain with weight bearing.  There was mild anterior ankle tenderness to palpation.  There was no additional loss of function or range of motion after three repetitions of motion.  Muscle strength was normal without muscle atrophy.  Ankle instability or dislocation was suspected on the right, but testing revealed no laxity compared to the opposite side.  There was a 7 cm by .2 cm scar to the anterior midline of the right lower leg/ankle that was not painful, unstable, or representative of a total area or 39 square centimeters or more.  It was noted the Veteran used an ankle brace occasionally when he plans to be ambulating more than usual.  The examiner noted there was no evidence of pain on passive range of motion testing or when the joint was used in non-weight bearing.  It was further noted that pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, but that it was not possible to describe any additional limitations in terms of degrees of range of motion lost as it would require pure speculation to explain it.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected residuals of a right total knee replacement are manifested by chronic residuals consisting of severe painful motion or weakness.  Such is simply not shown.  There is also no evidence that his service-connected residuals of a right tibia shaft fracture with ankle impairment and osteopenia are no more than moderately disabling.  His service-connected left knee osteoarthritis with patellofemoral pain syndrome is manifested by no more than leg flexion limited to 45 degrees due to pain and dysfunction.  The service-connected surgical scars to the right knee and right ankle are manifested by two linear scars that are not painful or unstable.  The Board also notes that there is no evidence of leg shortening greater than one and a quarter inches (3.2 cm to 5.1 cm).  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2017).

The Board recognizes that there was evidence of 1+ right knee instability on VA examination in April 2013.  However, the totality of the evidence does not support the assignment of a separate compensable rating under Diagnostic Code 5257.  The July 2017 VA examiner noted right ankle instability or dislocation was suspected, but that testing revealed no laxity compared to the opposite side which was noted to have revealed no joint instability upon testing.  

The Board acknowledges that the Veteran is competent to report observable symptoms, such as pain and limited motion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claims for higher schedular ratings must be denied.

The Veteran has not raised the matter of an extraschedular rating and the evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2017).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities, specifically his right knee and ankle disabilities.  He reported he had completed four years of high school and that he last worked as a warehouseman in January 1994.

The Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Service connection is established for right total knee replacement (60 percent), right tibia shaft fracture with ankle impairment and osteopenia (20 percent), left knee osteoarthritis with patellofemoral pain syndrome (10 percent), bilateral tinnitus (10 percent), and surgical scars to the right knee and right ankle (0 percent).  The combined service-connected disability rating is currently 80 percent.  

The Board finds the overall evidence is persuasive that the Veteran is not capable of substantially gainful employment due to his service-connected disabilities.   In fact, the September 2010 VA examiner noted that the Veteran's disabilities significantly affected his activities of daily living including occupation.  The right knee disability was noted to manifest severe painful motion and/or weakness and the occupational impairment was noted to include decreased mobility, weakness, or fatigue pain resulting in work problems and increased absenteeism.  The April 2013 VA examiner noted the impact of the knee/lower leg conditions on the Veteran's ability to work included a partial impairment to the physical activities of employment, such as running, jumping, and walking long distances.  The Veteran is shown to have a severe limitation to any type of physical employment and there is no indication that the necessary training or acquired skills for other types of employment.  Therefore, entitlement to a TDIU is warranted


ORDER

The application to reopen a previously denied service connection claim for a right foot disorder is granted.

Entitlement to a rating in excess of 60 percent for the residuals of a right total knee replacement is denied.

Entitlement to a rating in excess of 20 percent for the residuals of a right tibia shaft fracture with ankle impairment and osteopenia is denied.

Entitlement to a rating in excess of 10 percent for left knee osteoarthritis with patellofemoral pain syndrome is denied.

Entitlement to a compensable rating for surgical scars to the right knee and right ankle is denied.

Entitlement to a TDIU is granted effective from September 10, 2010, subject to the regulations governing the payment of monetary awards.


REMAND

Additional development is required for adequate determinations of the issues remaining on appeal.  The Veteran contends that he has present feet and skin disorders as a result of active service.  The Board notes that the available medical evidence includes etiology opinions as to foot disorders that cannot be reconciled.  Specifically, a 2005 examination indicated right foot pain symptoms were more likely attributable to gout and that an October 2011 VA examination noted osteoarthritis of the feet with plantar fasciitis associated with an old avulsion fracture.  

The October 2011 examiner also noted objective factors of pes planus upon examination and X-ray findings representing an old avulsion fracture of the distal left fibula.  Although in an addendum the examiner found X-rays were negative for pes planus and that a diagnosis of pes planus was not warranted, no opinion was provided as to whether any other present foot disorder was incurred or aggravated as a result of service or a service-connected disability.  

The Board also notes that service treatment records include diagnoses of tinea versicolor in June 1953 and possible tinea versicolor in April 1954 and that VA treatment records note a history of tinea versicolor without indication of treatment.  The Veteran's skin disorder claim has not been addressed by VA examination.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159. 3.327 (2017); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  An adequate medical examination for disorders with fluctuating periods of outbreak and remission, such as skin disorders, requires discussion of the relative stage of symptomatology observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  For the reasons discussed, the Board finds additional VA examinations and opinions are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present bilateral foot disorder that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by a service-connected left or right lower extremity disability, or
d. was aggravated (worsened and not due to the natural progress) by a service-connected left or right lower extremity disability.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary tests and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an appropriate examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present skin disorder that:

a. had its onset in service, or
b. is etiologically related to his active service.

The examiner must acknowledge review of the pertinent evidence of record, to include service treatment records noting diagnoses of tinea versicolor in June 1953 and possible tinea versicolor in April 1954.  A discussion as to any evidence of fluctuating periods of outbreak and remission and the relative stage of any symptomatology observed must be provided.  All necessary tests and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


